     Case:
       Case1:20-dp-20123-JJH Doc #: 9 2556
              MDL No. 2197 Document   Filed: Filed
                                             06/01/20  1 of 2.Page
                                                   06/01/20    PageID
                                                                   1 of#:
                                                                       2 44




                             UNITED STATES JUDICIAL PANEL
                                          on
                              MULTIDISTRICT LITIGATION



IN RE: DEPUY ORTHOPAEDICS, INC., ASR HIP
IMPLANT PRODUCTS LIABILITY LITIGATION                                                 MDL No. 2197



                                 (SEE ATTACHED SCHEDULE)



                      CONDITIONAL TRANSFER ORDER (CTO −315)



On December 3, 2010, the Panel transferred 7 civil action(s) to the United States District Court for
the Northern District of Ohio for coordinated or consolidated pretrial proceedings pursuant to 28
U.S.C. § 1407. See 753 F.Supp.2d 1378 (J.P.M.L. 2010). Since that time, 1,486 additional action(s)
have been transferred to the Northern District of Ohio. With the consent of that court, all such
actions have been assigned to the Honorable Jeffrey J. Helmick.

It appears that the action(s) on this conditional transfer order involve questions of fact that are
common to the actions previously transferred to the Northern District of Ohio and assigned to Judge
Helmick.

Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict
Litigation, the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the
Northern District of Ohio for the reasons stated in the order of December 3, 2010, and, with the
consent of that court, assigned to the Honorable Jeffrey J. Helmick.

This order does not become effective until it is filed in the Office of the Clerk of the United States
District Court for the Northern District of Ohio. The transmittal of this order to said Clerk shall be
stayed 7 days from the entry thereof. If any party files a notice of opposition with the Clerk of the
Panel within this 7−day period, the stay will be continued until further order of the Panel.



                                                      FOR THE PANEL:


   Jun 01, 2020
                                                      John W. Nichols
                                                      Clerk of the Panel
   Case:
     Case1:20-dp-20123-JJH Doc #: 9 2556
            MDL No. 2197 Document   Filed: Filed
                                           06/01/20  2 of 2.Page
                                                 06/01/20    PageID
                                                                 2 of#:
                                                                     2 45




IN RE: DEPUY ORTHOPAEDICS, INC., ASR HIP
IMPLANT PRODUCTS LIABILITY LITIGATION                                   MDL No. 2197



                  SCHEDULE CTO−315 − TAG−ALONG ACTIONS



 DIST      DIV.      C.A.NO.        CASE CAPTION


KENTUCKY EASTERN

  KYE       0        20−00057       Potter v. Johnson & Johnson et al
